Title: To Thomas Jefferson from Pierpont Potter, 18 February 1823
From: Potter, Pierpont
To: Jefferson, Thomas

Mr JeffersonNorfolk Litchfield County State of Connecticut
Feb 18. 1823You are a great man and an eminent one. I revere you as one of the principal founders of our republic which I hope will be as lasting as time I regret that your age is so great that I have no reason to beleive that you will answer the letter of a Stranger. I have been excited to address you by reading the letters that passed between you and the venerable John Adams. I was surprised that in those letters nothing is said about a future state—I wish that I knew your sentiments respecting religion and more particularly Christianity. please sir to be so kind as to favour me with a letter if the burden will not be too great. I am but one of the Vulgus although I have inteligence enough to read a newspaper and have read and heard much of you I am but 28 years of age and possessed of but little property I have hessitated some about writing to a man of your eminence and respectability but finally concluded that since I had nothing  either to hope or fear from you I would make the attempt—If you will please to favour me with a letter you may hear from me again—I am sir with much respect your most obedient and very humble ServantPierpont Potter